Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 22, 2007, among UNIVERSAL AMERICAN FINANCIAL CORP., a New York
corporation (the “Borrower”), the Banks party to the Credit Agreement
(hereinafter defined) and BANK OF AMERICA, N.A., as the Administrative Agent for
the Banks.

The Borrower, the Banks and the Administrative Agent are party to the Amended
and Restated Credit Agreement dated as of January 18, 2007 (the “Credit
Agreement”), and have agreed, upon the following terms and conditions, to amend
the Credit Agreement in certain respects.  Accordingly, for valuable and
acknowledged consideration, the Borrower, the Banks and the Administrative Agent
agree as follows:

1.             Terms and References.  Unless otherwise stated in this Amendment,
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections” are to the Credit Agreement’s
sections.

2.             Amendment.   The definition of “Trust Preferred Securities” in
Section 9 is amended to read in its entirety as follows:

“Trust Preferred Securities” shall mean (i) the Floating Rate Junior
Subordinated Deferrable Interest Debentures issued by the Borrower pursuant to
the Indenture dated as of December 4, 2002 (as amended, modified or supplemented
from time to time), between the Borrower and State Street Bank and Trust Company
of Connecticut, National Association, as trustee, and the guaranty executed in
connection therewith, (ii) the Floating Rate Junior Subordinated Deferrable
Interest Debentures issued by the Borrower pursuant to the Indenture dated as of
March 27, 2003 (as amended, modified or supplemented from time to time), between
the Borrower and Wells Fargo Bank, National Association, as trustee, and the
guaranty executed in connection therewith, (iii) the Fixed/Floating Rate Junior
Subordinated Deferrable Interest Debentures issued by the Borrower pursuant to
the Indenture dated as of May 15, 2003 (as amended, modified or supplemented
from time to time), between the Borrower and U.S. Bank National Association, as
debenture trustee, and the guaranty executed in connection therewith, (iv) the
Floating Rate Junior Subordinated Debt Securities issued by the Borrower
pursuant to the Indenture dated as of May 22, 2003 (as amended, modified or
supplemented from time to time), between the Borrower and the Wilmington Trust
Company, as trustee, and the guaranty executed in connection therewith, (v) the
Floating Rate Junior Subordinated Deferrable Interest Debentures issued by the
Borrower pursuant to the Indenture dated as of October 29, 2003 (as amended,
modified or supplemented from time to time), between the Borrower and U.S. Bank
National Association, as debenture trustee, and the guaranty executed in
connection therewith and (vi) any floating rate or fixed rate junior
subordinated deferrable interest debentures in an aggregate amount up to
$100,000,000 (minus the aggregate net cash proceeds in excess of $50,000,000 of
any issuances on or after March 22, 2007 by the Borrower of its capital stock or
other equity securities that is permitted by Section 7.15), issued by the
Borrower on or after March 22, 2007 pursuant to an indenture and guaranty
executed in connection therewith having terms (including subordination
provisions, redemption or prepayment rights or obligations, tenor, deferral of
interest rights, covenants and defaults) no less

First Amendment to Credit Agreement

1


--------------------------------------------------------------------------------


favorable to the Banks than those set forth in the Trust Preferred Securities
described in clause (i) preceding as such Trust Preferred Securities are in
effect on May 28, 2004.

3.             Conditions Precedent to Effectiveness of Amendment.  This
Amendment shall not be effective until the Administrative Agent receives: (a)
counterparts of this Amendment executed by the Borrower, the Subsidiary
Guarantors, the requisite Banks and the Administrative Agent; (b) payment of all
expenses, including legal fees and expenses of counsel to the Administrative
Agent, incurred by the Administrative Agent in connection with this Amendment,
to the extent invoiced to the Borrower on or prior to the date hereof; and (c)
such other agreements, documents, instruments and items as the Administrative
Agent may reasonably request, including, without limitation, documents
evidencing the due authorization of the execution, delivery and performance by
the Borrower and each of the Subsidiary Guarantors of this Amendment, the
incumbency of the officer of the Borrower and each of the Subsidiary Guarantors
executing this Amendment, and any other matters relevant thereto.

4.             Representations.  The Borrower represents and warrants to the
Administrative Agent and the Banks as follows:  (a) the execution, delivery and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby, have been duly authorized by all necessary corporate action; (b)
all representations and warranties made or deemed made by the Borrower in the
Credit Documents are true and correct as of the date hereof, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited by the Credit Agreement; and (c) no Default or
Event of Default has occurred and is continuing as of the date hereof.

5.             Effect of Amendment.  This Amendment is a Credit Document. 
Except as expressly modified and amended by this Amendment, all of the terms,
provisions and conditions of the Credit Documents shall remain unchanged and in
full force and effect.  If any part of this Amendment is for any reason found to
be unenforceable, all other portions of it shall nevertheless remain
enforceable.  The Credit Documents and any and all other documents heretofore,
now or hereafter executed and delivered pursuant to the terms of the Credit
Agreement are hereby amended so that any reference to the Credit Agreement shall
mean a reference to the Credit Agreement as amended hereby.

6.             Expenses.  The Borrower shall pay all reasonable fees and
expenses paid or incurred by the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Amendment and any related documents.

7.             Governing Law.  This Amendment shall be governed by and construed
in accordance with and be governed by the laws of the State of New York, without
regard to conflict of laws principles.

8.             Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

9.             ENTIRETY.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
CREDIT DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERCEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF.  THESE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE

2


--------------------------------------------------------------------------------


CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

10.           Parties.  This Amendment binds and inures to the benefit of the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Banks and
their respective permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

3


--------------------------------------------------------------------------------


Signature Page to that certain First Amendment to Credit Agreement dated as of
the date first set forth above, among Universal American Financial Corp., as the
Borrower, Bank of America, N.A., as the Administrative Agent, and certain Banks
party thereto.

UNIVERSAL AMERICAN FINANCIAL
CORP., as the Borrower

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert A. Waegelein

 

 

 

 

Name:

Robert A. Waegelein

 

 

 

 

 

 

Title:

Executive Vice President &

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Bank and as
the Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joseph L. Corah

 

 

 

 

Name:

Joseph L. Corah

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Signature Page to First Amendment to Credit Agreement


--------------------------------------------------------------------------------


To induce the Administrative Agent and the Banks to enter into this Amendment,
the undersigned consent and agree (a) to its execution and delivery and terms
and conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any Liens, Subsidiary
Guaranties, assurances, or other obligations or undertakings of any of the
undersigned under any Credit Documents, and (c) that this Amendment binds each
of the undersigned and its successors and permitted assigns and inures to the
benefit of the Administrative Agent, the Banks, and their respective successors
and permitted assigns.

WORLDNET SERVICES CORP., as a
Guarantor

HERITAGE HEALTH SYSTEMS OF TEXAS,
INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

 

/s/ Robert A. Waegelein

 

By:

 

/s/ Theodore M. Carpenter, Jr.

 

 

Name:

Robert A. Waegelein

 

Name:

Theodore M. Carpenter, Jr.

 

Title:

Chief Financial Officer

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL
SERVICES, INC., as a Guarantor

HHS TEXAS MANAGEMENT, INC., as a
Guarantor

 

 

 

 

By:

 

/s/ Robert A. Waegelein

 

By:

 

/s/ Steven C. Holman

 

 

Name:

Robert A. Waegelein

 

Name:

Steven C. Holman

 

Title:

President

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

QUINCY COVERAGE CORPORATION, as a
Guarantor

CHCS SERVICES INC., as a Guarantor

 

 

 

 

By:

 

/s/ Robert A. Waegelein

 

By:

 

/s/ Robert A. Waegelein

 

 

Name:

Robert A. Waegelein

 

Name:

Robert A. Waegelein

 

Title:

President

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC., as a
Guarantor

 

 

 

 

 

By:

 

/s/ Steven C. Holman

 

 

 

 

 

 

Name:

Steven C. Holman

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

Signature Page to First Amendment to Credit Agreement


--------------------------------------------------------------------------------


 

PSO MANAGEMENT OF TEXAS, LLC, as a
Guarantor

HHS TEXAS MANAGEMENT, L.P., as a
Guarantor

 

 

 

 

 

 

By:

HHS Texas Management, Inc., its

By:

 

/s/ Steven C. Holman

 

 

general partner

 

Name:

Steven C. Holman

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Steven C. Holman

 

 

 

 

 

 

Name:

Steven C. Holman

 

 

 

 

 

Title:

Secretary

 

Signature Page to First Amendment to Credit Agreement


--------------------------------------------------------------------------------